STAKELY, Justice.
This is an original application to this Court for leave to apply to the Circuit Court of Houston County for a writ of error coram nobis to review the action of that court in adjudging the petitioner guilty of a criminal offense. The nature of the offense is not alleged in the petition.
Our records show that this Court did not take jurisdiction of this case. Smith v. State, 264 Ala. 264, 86 So.2d 842.
In speaking of applications to this Court for leave to apply to the circuit court for a writ of error coram nobis to review the action of that court, this Court said:
“ * * * It is not made to appear that the judgment of the circuit court was reviewed on appeal to this court or otherwise, hence the application for leave to proceed is without merit. * * * ” Ex parte Williams, 255 Ala. 648, 53 So.2d 334, 335.
The Attorney General has made a motion to dismiss the application here made on the ground, among other grounds, that the petition fails to aver that the judgment of the Circuit Court of Houston County was reviewed on appeal to the Supreme Court of Alabama. The motion of the Attorney General to dismiss the petition is well taken and is, therefore, due to be granted.
Motion to dismiss the petition granted.
LIVINGSTON, C. J., and LAWSON and MERRILL, JJ., concur.